
	
		II
		Calendar No. 456
		110th CONGRESS
		1st Session
		S. 2264
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2007
			Mr. Roberts introduced
			 the following bill; which was read the first time
		
		
			October 31, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  2 years the tax-free distributions from individual retirement plans for
		  charitable purposes.
	
	
		1.2-year extension of tax-free
			 distributions from individual retirement plans for charitable purposes
			(a)In
			 generalSubparagraph (F) of section 408(d)(8) of the Internal
			 Revenue Code of 1986 (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made in taxable years beginning after December 31, 2007.
			
	
		October 31, 2007
		Read the second time and placed on the
		  calendar
	
